Name: European Investment Bank Ã¢  Decision of the Board of Governors of 30Ã March 2009 on the increase in the capital of the European Investment Bank
 Type: Decision
 Subject Matter: EU finance;  economic geography;  EU institutions and European civil service;  business organisation
 Date Published: 2010-01-15

 15.1.2010 EN Official Journal of the European Union L 10/19 EUROPEAN INVESTMENT BANK DECISION OF THE BOARD OF GOVERNORS of 30 March 2009 on the increase in the capital of the European Investment Bank THE BOARD OF GOVERNORS OF THE EUROPEAN INVESTMENT BANK, HAVING REGARD to Articles 4(3) and 5(2) of the Statute, WHEREAS the task of the Bank is set out in Article 267 of the Treaty establishing the European Community, WHEREAS according to Article 4(1), second subparagraph, of the Banks Statute the unit of account shall be defined as being the euro, WHEREAS the recent development of the Banks activity and the likely evolution of lending, in particular with a view to respond to the European and Ecofin Councils invitations, requires an increasing EIB support for a range of activities, particularly against the current outlook of the economic situation in the EU over the coming years, WHEREAS according to the deliberations of the Board of Directors on the Banks requirements for capital at its meeting on 16 December 2008, the subscribed capital of the Bank should be increased to EUR 232 392 989 000; the portion to be paid in should be 5 percent, funded entirely by the Bank from its Additional Reserves, and the Reserve Fund should progressively be rebuilt up to its statutory requirement of 10 percent of subscribed capital, UNANIMOUSLY DECIDED on 30 March 2009, using the written procedure provided for in Article 5 of the Banks Rules of Procedure, on a proposal from the Board of Directors, in accordance with Article 4(3) of the EIBs Statute that: 1. Additional Reserves of the Bank in the amount of EUR 5 379 241 000 shall be considered as free reserves; 2. Of the free reserves, EUR 2 000 000 000 shall be transferred to a dedicated reserve to support SFF and similar undertakings; 3. With effect from 1 April 2009, the capital of the Bank shall be increased as follows: 3.1. The capital subscribed by the Member States shall be raised pro rata, from EUR 164 808 169 000 to EUR 232 392 989 000, so as to arrive at the following amounts (EUR): Germany 37 578 019 000 France 37 578 019 000 Italy 37 578 019 000 United Kingdom 37 578 019 000 Spain 22 546 811 500 Belgium 10 416 365 500 Netherlands 10 416 365 500 Sweden 6 910 226 000 Denmark 5 274 105 000 Austria 5 170 732 500 Poland 4 810 160 500 Finland 2 970 783 000 Greece 2 825 416 500 Portugal 1 820 820 000 Czech Republic 1 774 990 500 Hungary 1 679 222 000 Ireland 1 318 525 000 Romania 1 217 626 000 Slovakia 604 206 500 Slovenia 560 951 500 Bulgaria 410 217 500 Lithuania 351 981 000 Luxembourg 263 707 000 Cyprus 258 583 500 Latvia 214 805 000 Estonia 165 882 000 Malta 98 429 500 3.2. Of the free reserves, EUR 3 379 241 000 shall be transformed into paid-in capital by the way of transfer from the Banks Additional Reserves to its capital; 3.3. This capital shall be deemed to be part of the subscribed and paid-in capital, so increasing the Banks paid-in capital from EUR 8 240 408 450 to EUR 11 619 649 450; CONSEQUENTLY 3.4. The Banks Statute shall be amended. As from 1 April 2009, the first subparagraph of Article 4(1) of the Banks Statute shall read as follows: The capital of the Bank shall be EUR 232 392 989 000, subscribed by the Member States as follows Germany 37 578 019 000 France 37 578 019 000 Italy 37 578 019 000 United Kingdom 37 578 019 000 Spain 22 546 811 500 Belgium 10 416 365 500 Netherlands 10 416 365 500 Sweden 6 910 226 000 Denmark 5 274 105 000 Austria 5 170 732 500 Poland 4 810 160 500 Finland 2 970 783 000 Greece 2 825 416 500 Portugal 1 820 820 000 Czech Republic 1 774 990 500 Hungary 1 679 222 000 Ireland 1 318 525 000 Romania 1 217 626 000 Slovakia 604 206 500 Slovenia 560 951 500 Bulgaria 410 217 500 Lithuania 351 981 000 Luxembourg 263 707 000 Cyprus 258 583 500 Latvia 214 805 000 Estonia 165 882 000 Malta 98 429 500 4. This decision shall be published in the Official Journal of the European Union. For the Board of Governors The Chairman C. STAVRAKIS The Secretary A. QUEREJETA